Citation Nr: 1335426	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-15 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013) for residuals of the right knee, status post lavage for postoperative sepsis, resolved.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the benefit sought on appeal.  The Veteran then perfected a timely appeal of this issue.

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this remand, along with the Veteran's paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

Following the certification of this appeal to the Board, the Veteran's representative, in an October 2013 statement, indicated that the Veteran had requested a Board hearing at the local RO (Travel Board hearing).  The representative asked that the Veteran's appeal be remanded back to the RO for this hearing to be scheduled.  To date, the Veteran has not been scheduled for a Travel Board hearing.  Thus, a remand is required in order to afford the Veteran the requested hearing at the local RO in Reno, Nevada.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2013).  





Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the local RO (Travel Board hearing) in Reno, Nevada, before a Veterans Law Judge.  Provide the Veteran and his representative the appropriate advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


